Citation Nr: 1814093	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Board remanded this matter for further development.  In compliance with the September 2015 remand, further VA opinion was obtained in November 2015.  There has been substantial compliance with the remand instructions and no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected posttraumatic stress disorder (PTSD) meets the percentage requirements for a schedular TDIU and precludes him from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to TDIU, based solely on his service-connected PTSD.  See October 2016 TDIU Application.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

A TDIU may be granted when the record shows employment if that employment is marginal.  Marginal employment is not considered substantially gainful employment, and is deemed to exist when the Veteran's annual income does not exceed the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold, in certain situations.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis.  The Veteran is service connected for PTSD, rated 70 percent disabling.

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected PTSD. 

In his October 2016 TDIU application, the Veteran reported that he works approximately 12 hours a week, or 30 hours per month, as a self-employed landscaper.  He stated that he made $12,000 in the prior 12 months.  During the November 2015 VA examination, he reported $10,000 a year from landscaping.  The Board notes that the reported incomes are below the poverty threshold.  Thus, the Veteran has marginal employment.

The Veteran reported that his PTSD prevents him from working, and that he left his last job due to his PTSD.  See October 2016 TDIU Application.  He reported that he tries to work but is tired and has trouble being around others.

The Veteran has worked as a customs inspector, funeral assistant, and landscaper, among other jobs.  He has a high school diploma and completed some college.  See February 2004 Application; October 2007 Private Psychiatric Evaluation; October 2015 VA Examination Report.

An October 2007 private psychiatric evaluation noted that the Veteran reported that he left his job in customs because he could not get along with others.

The April 2011 VA examiner noted that the Veteran reported that he cannot keep a job.  The VA examiner noted symptoms of irritability, angry outbursts, and motivation and concentration problems.  The VA examiner noted that the Veteran's mental health condition affected his drive and motivation.  The VA examiner opined that there was no evidence that the Veteran's mental health symptoms were affecting employment, but then stated that the Veteran suffers with loss of drive and motivation that affects his job seeking.  

A February 6, 2012 private psychiatric evaluation noted the Veteran's problems with interaction with co-workers and the public, in relation to his landscaping work.  The psychologist explained that the Veteran had problems interacting due to his symptoms of irritability and low frustration tolerance, and that minor transient stressors resulted in rapid and extreme responses.

A February 23, 2012 psychological evaluation noted that difficulties with impulse control, as evidenced by his history of suicidal ideation, his difficulty with irritability, and his angry outbursts, were quite evident and likely to substantially negatively impact his employability.

A January 2014 private psychiatric evaluation also noted the Veteran's problems with impulse control and concentration.  The psychologist also noted that the Veteran's problems with motivation led to him only working 10 hours per week.  

During the November 2015 VA examination, the Veteran reported that he felt anger and was verbally abusive with his co-workers.  He reported that his anger and lack of impulse control have worsened over time.  He reported that his reactivity to stressors and his lack of motivation are the reasons for his unemployment.  He detailed a history of short-lived jobs, most lasting less than a year.  He reported that he worked with his father-in-law in landscaping for a period of time but left after a series of "blow outs."  The Veteran explained that his anger and lack of impulse control makes it impossible to work with others.  The VA examiner noted that the Veteran also exhibited a major lack of motivation.  The VA examiner opined that it was not clear whether or not his difficulty with employment is solely related to his PTSD.  Although the examiner indicated the Veteran may be able to return to work, the examiner suggested that the Veteran should be offered mental health treatment and vocational rehabilitation.  

Given the Veteran's marginal employment, his combined psychiatric limitations, including problems with anger, impulse control, and motivation, and the resulting functional limitations in working with others and in having motivation to obtain and perform work, the Board finds the evidence is in equipoise as to whether the Veteran's service-connected PTSD prevents him from securing and maintaining gainful employment.  

Reviewing the evidence as a whole, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


